WALKER, P.'J.
— The indictment charged that the defendant “did wantonly or maliciously shoot at or into *220a locomotive of the Central of Georgia Railroad, in or on which at the time there was a human being.” The demurrer to it suggested its insufficiency to charge the offense denounced by the statute (Code, § 7675) in that it failed to show that the locomotive, when it was shot into, formed a part of a railroad train. We are not of opinion that that statute, denouncing the wanton or malicious shooting “at or into any locomotive or car of any railroad train, in or on which there is any human being,” makes it a condition of the commission of the offense with reference to a locomotive that such locomotive be attached to or connected with a train at the time it is shot into. There was some necessity or propriety for the use of qualifying words of expressions to designate the kind of cars intended to be brought within the protection of the statute, as the word “car” may be used to describe a vehicle having no connection with a railroad. The word “locomotive,” on the other hand, standing by itself designates an engine which is designed and adapted to travel on a railroad. — Birmingham Railway, L. & P. Co. v. Ozburn, 4 Ala. App. 399, 56 South. 599. We think it may fairly be inferred from the connection in which the words “of any railroad train” are used in the statute that they Avere intended to qualify the word “car,” Avhich they immediately folloAV, and not the word “locomotive;” and that the statute was intended to apply to one Avho wantonly or maliciously shoots at or into any locomotive, in or on which there is any human being, Avhether or not at the time a train of cars is attached to it.
Another objection raised by the demurrer to the in: dictment is that it failed to show that the Central of Georgia Railroad Avas a corporation, a partnership, or an association of individuals. The OAvnership of the locomotive was not an element of the offense charged. *221The indictment sufficiently identified it “to enable a person of common understanding to know wbat was intended.” Tbis was enongb so far as the description of the vehicle alleged to have been shot at or into was concerned. — Block v. State, 66 Ala. 493; Code, §§ 7134, 7135.
We are not of opinion that the indictment was subject to demurrer on either of the grounds assigned.
The record presents no other question for review.
Affirmed.